DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 6/10/21. Claims 1, 7, 21, 23 and 24 have been amended. Claims 9 and 11 - 20 have been cancelled. Claims 1 – 8, 10 and 21 - 24 are now pending.
The terminal disclaimers have been received and approved.
	All outstanding objections and rejections are withdrawn in light of applicant’s amendments/remarks filed on 6/10/21.

REASONS FOR ALLOWANCE
Claims 1 – 8, 10 and 21 - 24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest references of LEHMAN US 2008/0194734) and of TSOU et al (WO2016/053542).
LEHMAN discloses a thermoplastic vulcanizate (TPV) comprising a thermoplastic phase comprising isotactic polypropylene, a cross-linked hydrocarbon elastomer comprising EPDM rubber, a curative and a processing oil; but fails to teach PEDM.
TSOU discloses PEDM as a modifier for tire thread compositions comprising elastomers such as SBR, PBD and NR; failing to teach TPV comprising EPDM and iPP, and failing to teach that the PEDM is a compatibilizer for EPDM and iPP.

The closest prior art of record fails to teach or render obvious the claimed thermoplastic vulcanizate comprising an isotactic polypropylene matrix phase in which a cross-linked ethylene-propylene-diene terpolymer (EPDM) is dispersed, the vulcanizate comprising the reaction product of ethylene-propylene-diene terpolymer (EPDM), wherein the EPDM comprises 50 to 80 wt% ethylene; isotactic polypropylene (iPP); propylene-ethylene-diene terpolymer (PEDM) compatibilizer, wherein the PEDM comprises 2 to 25 wt% ethylene and a diene content of 1 to 21 wt%; and curatives; and in their claimed percentages.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANCES TISCHLER/
Primary Examiner, Art Unit 1765